                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION

                           Civil Action No. 4:19-cv-157-D


DIJON SHARPE,                               )
                                            )
                    Plaintiff,              )
                                            )
              v.                            )
                                            )
WINTERVILLE POLICE                          )
                                                 PARTIAL MOTION TO DISMISS
DEPARTMENT; Officer WILLIAM                 )
BLAKE ELLIS, in his official capacity       )
only; and Officer MYERS PARKER              )
HELMS IV, both individually and in his      )
official capacity,                          )
                                            )
                    Defendants.

      Defendants, by and through undersigned counsel, hereby move to dismiss the

Complaint in part in this matter pursuant to Federal Rules of Civil Procedure 12(b)(2)

and 12(b)(6). Defendants respectfully contend that they are entitled to dismissal of

all claims against the Winterville Police Department and all claims against Officer

Myers Parker Helms, IV in his individual capacity, due to the following grounds:

      1. Plaintiff’s claims fails to state a claim upon which relief can be granted as

         to these defendants;

      2. Plaintiff’s claims against the Winterville Police Department are subject to

         dismissal, as the Winterville Police Department is not an entity capable of

         being sued, and therefore this court lacks personal jurisdiction;;




         Case 4:19-cv-00157-D Document 15 Filed 02/03/20 Page 1 of 4
      3. Officer Helms is entitled to qualified immunity as the claims asserted

          against him in his individual capacity.

      WHEREFORE, Defendants respectfully request that the above noted claims

be dismissed pursuant to F. R. Civ. P. 12(b)(2) and 12(b)(6).


      Respectfully submitted, this the 3rd day of February, 2020.

                                        /s/ Dan M. Hartzog Jr.
                                        DAN M. HARTZOG JR.
                                        N.C. State Bar No. 35330
                                        E-mail: dhartzogjr@cshlaw.com
                                        CRANFILL SUMNER & HARTZOG LLP
                                        Attorneys for Defendants
                                        Post Office Box 27808
                                        Raleigh, North Carolina 27611-7808
                                        Telephone: 919/828-5100
                                        Facsimile: 919/828-227




          Case 4:19-cv-00157-D Document 15 Filed 02/03/20 Page 2 of 4
                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           EASTERN DIVISION

                             Civil Action No. 4:19-cv-157-D


 DIJON SHARPE,                                  )
                                                )
                      Plaintiff,                )
                                                )
               v.                               )
                                                )
 WINTERVILLE POLICE                             )
                                                    CERTIFICATE OF SERVICE
 DEPARTMENT; Officer WILLIAM                    )
 BLAKE ELLIS, in his official capacity          )
 only; and Officer MYERS PARKER                 )
 HELMS IV, both individually and in his         )
 official capacity,                             )
                                                )
                      Defendants.               )

       I hereby certify that on February 3, 2020, I electronically filed the foregoing

pleading with the Clerk of Court using the CM/ECF system, which will send

notification of such filing to the following:


       T. Greg Doucette
       311 E. Main St.
       Durham, NC 27701-3717
       greg@tgdlaw.com
       Attorney for Plaintiffs




          Case 4:19-cv-00157-D Document 15 Filed 02/03/20 Page 3 of 4
  This the 3rd day of February, 2020


                           HARTZOG LAW GROUP, LLP

                           /s/ Dan M. Hartzog Jr.
                           DAN M. HARTZOG JR.
                           N.C. State Bar No. 35330
                           E-mail: dhartzogjr@hartzoglawgroup.com
                           Phone/Fax: (919) 480-2450
                           KATHERINE BARBER-JONES
                           N.C. State Bar No. 44197
                           E-mail: kbarber-jones@hartzoglawgroup.com
                           Phone/Fax: (919) 424-0091
                           1903 N. Harrison Ave., Ste. 200
                           Cary, NC 27513




Case 4:19-cv-00157-D Document 15 Filed 02/03/20 Page 4 of 4
